            Case 1:17-cv-00889-EJD Document 53 Filed 12/20/18 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 IDEAL INNOVATIONS, INC.,                   )
 THE RIGHT PROBLEM, LLC, and                )
 ROBERT KOCHER,                             ) No. 1:17-cv-00889
                                            )
           Plaintiffs,                      ) Senior Judge Edward J. Damich
                                            )
                  v.                        )
                                            )
 THE UNITED STATES OF AMERICA,              )
                                            )
           Defendant,                       )
                                            )
                  and,                      )
                                            )
 OSHKOSH CORPORATION;                       )
 GENERAL DYNAMICS LAND                      )
 SYSTEMS, INC.; FORCE                       )
 PROTECTION, INC.; GENERAL                  )
 DYNAMICS LAND SYSTEMS –                    )
 FORCE PROTECTION,                          )
 INC.,                                      )
                                            )
                  Third-Party Defendants.   )
                                            )

                              MOTION TO ENLARGE TIME

       Pursuant to Rule 6.1 of the Rules of the Court of Federal Claims (“RCFC”),

Defendants1 move for an order enlarging the time set in the Court’s October 18, 2018

order (ECF No. 51) for Defendants to reply to Plaintiffs’ response (ECF No. 52) to

Defendants’ motion to dismiss (ECF No. 49).




       1
          The United States of America (“the United States”), General Dynamics Land Systems,
Inc., Force Protection, Inc. and General Dynamics Land Systems – Force Protection, Inc.
(collectively “General Dynamics”), and Oshkosh Corporation (“Oshkosh”), or “Defendants” when
referred to collectively.
          Case 1:17-cv-00889-EJD Document 53 Filed 12/20/18 Page 2 of 3



       Specifically, Defendants ask for seven additional days, i.e., from Wednesday,

January 9, 2019 to Wednesday, January 16, 2019. The original deadlines for Plaintiffs’

response and Defendants’ reply were November 2, 2018 and November 16, 2018

respectively. On the parties’ joint motion, the Court extended Plaintiffs’ deadline by an

additional 35 days. See ECF No. 51. The Court also extended Defendants’ deadline by

an additional 19 days, i.e., from the December 21, 2018 deadline set by RCFC 7.2(b)(1) to

January 9, 2019.

       This is the second request to enlarge time for the pending motion. At the time

Defendants agreed to join the earlier joint motion to enlarge time, Defendants expected

they would be able to file their reply by January 9, 2019. Since then, Defendants learned

that certain Government personnel will be on leave and unavailable. Defendants also

recognized that further investigation into the allegations in the Complaint will help

evaluate Plaintiffs’ response to Defendants’ motion. Defendants seek the requested

enlargement of time to research the issues raise in Plaintiffs’ response, attempt to locate

documents and records, interview knowledgeable government personnel, and confer

with clients regarding the same.

       An enlargement of time will also allow counsel to spend additional time with

family during this holiday season.

       Defendants conferred with Plaintiffs regarding the requested enlargement,

originally by email on December 14, 2018 and thereafter. On December 18, 2018, Plaintiffs

informed Defendants that Plaintiffs opposed this request. No agreement was reached as

of the time of this filing.

                                            2
       Case 1:17-cv-00889-EJD Document 53 Filed 12/20/18 Page 3 of 3



Dated: December 20, 2018                 Respectfully submitted,

/s/ Salvatore P. Tamburo                 JOSEPH H. HUNT
Salvatore P. Tamburo                     Assistant Attorney General
Scott Arnold
Justin A. Chiarodo                       GARY L. HAUSKEN
Dipu A. Doshi                            Director
Megan R. Wood
BLANK ROME LLP                           /s/ Lee Perla
1825 Eye Street, NW                      LEE PERLA, Trial Attorney
Washington, DC 20006                     U.S. Dept. of Justice
Email: STamburo@blankrome.com            Washington, D.C. 20530
Tel: (202) 420-2200                      Tel: 202-307-0334, Fax: 202-307-0345
Counsel for Oshkosh Corporation          Email: lee.perla@usdoj.gov
                                         Counsel for the United States of America

                                         /s/ Holmes J. Hawkins, III
                                         HOLMES J. HAWKINS, III
                                         King & Spalding, LLP
                                         1180 Peachtree Street, N.E.
                                         Atlanta, GA 30309
                                         Tel: (404) 572-4600
                                         Email: hhawkins@kslaw.com
                                         Counsel for General Dynamics Land Systems,
                                         Inc., Force Protection, Inc., and General
                                         Dynamics Land Systems – Force Protection,
                                         Inc.




                                     3
